NEIKIRK, Judge
(dissenting).
I respectfully dissent from the majority opinion. In my opinion, the affidavit of William D. Jones, Special Agent for the Bureau of Investigation of the U. S. Government, was valid. The affidavit sets out that Jones had received his information from an unknown and confidential informant and is conclusory in some respects. Had the affidavit stopped at this point, I would concur with the majority of my colleagues in holding the affidavit insufficient under Berkshire v. Commonwealth, Ky., 471 S.W.2d 695 (decided October 8, 1971). However, the affiant Jones stated that he had conducted an independent investigation based on the information he had received from the informant and had determined that the appellant was in possession of the motor vehicle that had been described previously in the affidavit and that it was the same motor vehicle described by the confidential informant.
In my opinion, when considered together with all the other statements in the affidavit, the recital of the facts gave the officer issuing the search warrant sufficient information to find probable cause. The majority of the Supreme Court, in United States v. Ventresca, 380 U.S. 102, 85 S.Ct. 741, 13 L.Ed.2d 684, said:
“ * * * If the teachings of the Court’s cases are to be followed and the constitutional policy served, affidavits for search warrants, such as the one involved here, must be tested and interpreted by magistrates and courts in a commonsense and realistic fashion. They are normally drafted by nonlaw-yers in the midst and haste of a criminal investigation. Technical requirements of elaborate specificity once exacted under common law pleadings have no proper *107place in this area. A grudging or negative attitude by reviewing courts toward warrants will tend to discourage police officers from submitting their evidence to a judicial officer before acting.
“This is not to say that probable cause can be made out by affidavits which are purely conclusory, stating only the af-fiant’s or an informer’s belief that probable cause exists without detailing any of the ‘underlying circumstances’ upon which that belief is based. See Aguilar v. State of Texas, supra [378 S.Ct. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723]. Recital of some of the underlying circumstances in the affidavit is essential if the magistrate is to perform his detached function and not serve merely as a rubber stamp for the police. However, where these circumstances are detailed, where reason for crediting the source of the information is given, and when a magistrate has found probable cause, the courts should not invalidate the warrant by interpreting the affidavit in a hypertechnical, rather than a commonsense, manner. Although in a particular case it may not be easy to determine when an affidavit demonstrates the existence of probable cause, the resolution of doubtful or marginal cases in this area should be largely determined by the preference to be accorded to warrants. Jones v. United States, supra, 362 U.S. 257, at 270, 80 S.Ct. 725, at 735, 4 L.Ed.2d 697.”
In the instant case, “underlying circumstances” were set out in the affidavit. The independent investigation and statements relative thereto were, in my judgment, sufficiently detailed. The affidavit gave the issuing officer reason for holding reliable the source of information given to the affiant. The search warrant was not issued on the information, standing alone, given by the unknown informant, but was also based on the affiant’s personal knowledge gleaned from his investigation. The investigation tested the credibility of the informant as well as revealed substantial facts sufficient to meet the test of probable cause.
I would affirm the judgment.